Citation Nr: 0823057	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  00-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, to 
include due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1968 to October 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1994 rating decision of the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal was previously before the Board in October 2006.  
At that time the Board decided the appeal of an effective 
date that had been assigned by the RO, previously denied by 
the Board, and appealed to the Court of Appeals for Veterans 
Claims.  The Board also determined that a January 1997 
"withdrawal" of the appeal of the April 1994 denial of 
service connection for a skin disability due to Agent Orange 
did not comply with the then applicable regulatory 
requirements, and therefore the appeal remained pending.  The 
appeal was then remanded for further development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further review.  

The veteran was previously denied entitlement to service 
connection for cysts of the neck and back in a July 1991 
rating decision.  He was provided with his appellate rights 
in July 1991 but did not initiate an appeal of this decision.  
Therefore, the July 1991 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007).  

The veteran's January 2004 claim for service connection for a 
skin disability did not mention the previous denial of 
service connection for cysts, and he has not submitted any 
subsequent communications that would indicate a desire to 
reopen his claim for service connection for cysts.  
Therefore, this matter will not be revisited in the current 
decision.  The veteran's current claim is based on new 
diagnoses of seborrhea and tinea corporis that were not 
considered in the 1991 decision denying service connection 
for cysts.  Hence, this appeal is treated as a new claim.  
Boggs v. Peake, 502 F.3d 1330 (Fed. Cir. 2008)


FINDINGS OF FACT

1.  The veteran had service in Vietnam and is presumed to 
have been exposed to Agent Orange.  

2.  The service medical records are negative for evidence of 
a skin disability.  

3.  The veteran does not have a current skin disability that 
is presumed to be related to Agent Orange; and there is no 
qualified medical opinion that relates his current 
disabilities to active service.  


CONCLUSION OF LAW

A skin disability to include as secondary to exposure to 
Agent Orange was not incurred or aggravated due to active 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 FR 23353 (Apr. 30, 2008).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with VCAA notice by 
letter dated in October 2006.  Although this letter did not 
address veteran status, this has previously been 
substantiated and is not an issue in this case.  The letter 
contained all of the remaining notification required by 
Pelegrini and Dingess.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
veteran's claim was readjudicated by the RO in March 2008, 
nearly one and a half years after proper VCAA notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board further finds that the duty to assist the veteran 
has been met.  The development requested by the Board in the 
October 2006 remand has been completed.  A request for 
additional service medical records was made, and a reply was 
received from the National Personnel Records Center that all 
available service medical records were forwarded in 1979.  
The veteran was afforded a current VA examination and an 
appropriate opinion was obtained.  There is no indication 
that there are any additional outstanding records which may 
have a bearing on this case.  The Board may proceed with an 
adjudication of the veteran's claim.  

Skin Disability

The veteran contends that he developed a current skin 
disability as the result of his involvement in the spraying 
of Agent Orange while stationed in Vietnam. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Furthermore, the veteran is noted to have served in Vietnam.  
Therefore he is presumed to have been exposed to Agent 
Orange.  Also, the veteran has been awarded a Purple Heart, 
and is presumed to have engaged in combat.  In the case of 
any veteran who engaged in combat with the enemy during 
active service, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service connection in 
each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). 

After a careful review of the evidence and the veteran's 
contentions, the Board finds that entitlement to service 
connection for a skin disability to include as secondary to 
exposure to Agent Orange is not warranted.  

The service medical records are negative for evidence of a 
skin disability.  The Board notes that the veteran is 
entitled to the combat presumption, and that the 
circumstances of combat may not allow every instance of a 
skin rash or eruption to be recorded.  However, the service 
medical records dated after the end of the war show that the 
veteran answered "no" to a history of skin disease and "no" 
to a history of tumors, growths, and cysts on a Report of 
Medical History completed in September 1976, which was just 
one month prior to the veteran's discharge.  A July 1976 
Report of Medical Examination was also negative for a skin 
disability.  Therefore, any skin disability for which the 
veteran may have been treated in service was apparently acute 
and transitory, and resolved without residual disability 
prior to discharge. 

The earliest post service evidence of a skin disability is 
dated February 1991, which is more than 13 years after the 
veteran's discharge.  A January 1991 VA nursing admission 
assessment shows that the veteran was given a physical 
evaluation, and that the report states that was no problems 
with the skin.  However, February 1991 records from the same 
admission demonstrate that the veteran complained of lesions 
on his torso.  The assessment was tinea corpis.  Additional 
records confirm that the veteran was treated for tinea corpis 
through at least April 1991.  However, none of these records 
contain a diagnosis of chloracne or any other skin disability 
that is presumed to be related to Agent Orange exposure, and 
none of these records contain a medical opinion that relates 
the veteran's tinea corpus to active service or to Agent 
Orange.  

The veteran was afforded a VA examination of the skin in July 
1996.  His history of Agent Orange exposure was noted.  On 
examination, the veteran had scars of one inch or less on the 
right side of the neck and underneath the chin, which the 
examiner said may have been due to cyst removal.  No other 
lesions were present, and the examiner did not include a 
diagnosis of a current skin disability.  

The veteran underwent an additional VA examination of the 
skin in April 2007.  The claims folder was reviewed by the 
examiner.  The examination was positive for mild seborrhea of 
the face and tinea corpus of the anterior chest.  However, 
the examiner noted that there was no chloracne or skin 
process or disease related to Agent Orange exposure, nor did 
the examiner otherwise relate the veteran's seborrhea or 
tinea corpus to active service.  

Therefore, as there is no medical evidence that the veteran 
has ever had chloracne or other skin disability that can be 
presumed the result of Agent Orange exposure, no medical 
evidence of any other skin disability during service or until 
many years after discharge from service, and as there is no 
medical opinion that relates the veteran's current skin 
disabilities to either Agent Orange or active service, 
entitlement to service connection for a skin disability to 
include as secondary to Agent Orange is not warranted.  

The Board notes the veteran's sincere belief that his current 
skin problems are the result of exposure to Agent Orange.  
However, the veteran is not a medical professional, and is 
not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  There is no evidence of a continuity of 
symptomatology beginning in service.

As the preponderance of the evidence is against the veteran's 
claim and the evidence is not in equipoise, there is no 
benefit of the doubt to resolve in favor of the veteran.  







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a skin disability, to 
include due to Agent Orange exposure is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


